DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application, submitted on 04/18/2022, has been received, entered and made of record. Currently, claims 1-20 remain pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/18/2022 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
Applicant has not provided an explanation of relevance of cited document(s).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No.11,334,776 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that most of the elements of the instant application claims 1-20 are to be found in the claims 1-14 of US Patent No.11,334,776 B2. Since instant application claims are anticipated by claims of the U.S. Patent, they are not patentably distinct from claims of the U.S. Patent. “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001). 
Instant Application 17/723,255
US Patent No. 11,334,776 B2
1. An image forming apparatus comprising: 
a plurality of light emitting elements arranged in at least one row; 
a detector configured to detect a number of light emitting elements that emit light according to image data; 
a controller configured to control a driving voltage for driving the light emitting elements based on the number of light emitting elements detected; and 
an image forming unit configured to form an image based on light emission of the light emitting elements according to the image data.
1. An image forming apparatus comprising: 
a print head configured to include one or more light emitting element rows, each light emitting element row composed of a plurality of light emitting elements; 
a detector configured to detect a number of light emitting elements that emit light according to image data; 
a controller configured to control a driving voltage for driving the light emitting element based on the number of light emitting elements detected; and 
a power source configured to supply the driving voltage to the print head.
6…an image forming unit configured to form an image based on light emission of the print head according to the image data.
2. The image forming apparatus of claim 1, wherein the light emitting elements are arranged in a plurality of rows.
1…a print head configured to include one or more light emitting element rows, each light emitting element row composed of a plurality of light emitting elements
3. The image forming apparatus of claim 2, wherein: the detector is configured to detect a proportion of the light emitting elements that emit light in units of one or more of the rows; and the controller is configured to change the driving voltage based on the proportion.
2…wherein the detector is configured to detect a proportion of the light emitting elements that emit light in units of one or more light emitting element rows, and the controller is configured to change the driving voltage to be supplied to the print head based on the proportion.
4. The image forming apparatus of claim 3, wherein the controller is configured to change the driving voltage from a reference voltage to a first voltage higher than the reference voltage when the proportion exceeds a first threshold.
3. The image forming apparatus according to claim 2, wherein the controller is configured to change the driving voltage from a reference voltage to a first voltage higher than the reference voltage when the proportion of the light emitting elements that emit light exceeds a first threshold.
5. The image forming apparatus of claim 4, wherein the controller is configured to change the driving voltage from the reference voltage to a second voltage higher than the first voltage when the proportion exceeds a second threshold higher than the first threshold.
4. The image forming apparatus according to claim 3, wherein the controller is configured to change the driving voltage from the reference voltage to a second voltage higher than the first voltage when the proportion of the light emitting elements that emit light exceeds a second threshold higher than the first threshold.
6. The image forming apparatus of claim 4, wherein the controller is configured to set the driving voltage to the reference voltage when the proportion is equal to or less than the first threshold.
5. The image forming apparatus according to claim 3, wherein the controller is configured to set the driving voltage to the reference voltage when the proportion of the light emitting elements that emits light is equal to or less than the first threshold.
7. The image forming apparatus of claim 1, wherein the detector is configured to detect the number of light emitting elements that emit light according to the image data before the light emitting elements emit light.
7. The image forming apparatus according to claim 1, wherein the detector is configured to detect the number of light emitting elements that emit light according to the image data before the light emitting element emits light.
8. An image forming apparatus comprising: 
a plurality of print heads, each of the print heads configured to include a plurality of light emitting elements arranged in at least one row, each of the print heads corresponding to a color; 
a detector configured to detect a number of light emitting elements that emit light according to image data corresponding to a color for each of the print heads; 
a controller configured to control a driving voltage for driving the light emitting elements based on the number of light emitting elements that emit light in each of the print heads; and 
an image forming unit configured to form an image based on light emission of the print heads according to the image data.
8. An image forming apparatus comprising: 
a plurality of print heads configured to include one or more light emitting element rows, each light emitting element row composed of a plurality of light emitting elements, each of the plurality of print heads corresponding to a color; 
a detector configured to detect a number of light emitting elements that emit light according to image data corresponding to the color for each print head; 
a controller configured to control a driving voltage for driving the plurality of light emitting elements based on the number of light emitting elements that emit light in each print head; and 
a power source configured to supply the driving voltage to each print head.
13. The image forming apparatus according to claim 8, further comprising: an image forming unit configured to form an image based on light emission of the print head according to the image data.
9. The image forming apparatus of claim 8, wherein: the detector is configured to detect a proportion of the light emitting elements that emit light in units of one or more of the at least one row; and the controller is configured to change the driving voltage based on the proportion.
9. The image forming apparatus according to claim 8, wherein the detector is configured to detect a proportion of light emitting elements that emit light in units of one or more light emitting element rows, and the controller is configured to change the driving voltage to be supplied to the print head based on the proportion.
10. The image forming apparatus of claim 9, wherein the controller is configured to change the driving voltage from a reference voltage to a first voltage higher than the reference voltage when the proportion exceeds a first threshold.
10. The image forming apparatus according to claim 9, wherein the controller is configured to change the driving voltage from a reference voltage to a first voltage higher than the reference voltage when the proportion of light emitting elements that emit light exceeds a first threshold.
11. The image forming apparatus of claim 10, wherein the controller is configured to change the driving voltage from the reference voltage to a second voltage higher than the first voltage when the proportion exceeds a second threshold higher than the first threshold.
11. The image forming apparatus according to claim 10, wherein the controller is configured to change the driving voltage from the reference voltage to a second voltage higher than the first voltage when the proportion of light emitting elements that emit light exceeds a second threshold higher than the first threshold.
12. The image forming apparatus of claim 10, wherein the controller is configured to set the driving voltage to the reference voltage when the proportion is equal to or less than the first threshold.
12. The image forming apparatus according to claim 10, wherein the controller is configured to set the driving voltage to the reference voltage when the proportion of light emitting elements that emits light is equal to or less than the first threshold.
13. The image forming apparatus of claim 8, wherein the detector is configured to detect the number of the light emitting elements that emit light according to the image data before the light emitting elements emit light.
14. The image forming apparatus according to claim 8, wherein the detector is configured to detect the number of light emitting elements that emit light according to the image data before the light emitting element emits light.
14. A light emitting control system for an image forming apparatus, the light emitting control system comprising: 
a plurality of light emitting elements arranged in at least one row; 
a detector configured to detect a number of light emitting elements that emit light according to image data; and 
a controller configured to control a driving voltage for driving the light emitting elements based on the number of light emitting elements detected.
1. An image forming apparatus comprising: 
a print head configured to include one or more light emitting element rows, each light emitting element row composed of a plurality of light emitting elements; 
a detector configured to detect a number of light emitting elements that emit light according to image data; 
a controller configured to control a driving voltage for driving the light emitting element based on the number of light emitting elements detected...
15. The light emitting control system of claim 14, wherein the light emitting elements are arranged in a plurality of rows.
1…a print head configured to include one or more light emitting element rows, each light emitting element row composed of a plurality of light emitting elements
16. The light emitting control system of claim 15, wherein: the detector is configured to detect a proportion of the light emitting elements that emit light in units of one or more of the rows; and the controller is configured to change the driving voltage based on the proportion.
2. The image forming apparatus according to claim 1, wherein the detector is configured to detect a proportion of the light emitting elements that emit light in units of one or more light emitting element rows, and the controller is configured to change the driving voltage to be supplied to the print head based on the proportion.
17. The light emitting control system of claim 16, wherein the controller is configured to change the driving voltage from a reference voltage to a first voltage higher than the reference voltage when the proportion exceeds a first threshold.
3. The image forming apparatus according to claim 2, wherein the controller is configured to change the driving voltage from a reference voltage to a first voltage higher than the reference voltage when the proportion of the light emitting elements that emit light exceeds a first threshold.
18. The light emitting control system of claim 17, wherein the controller is configured to change the driving voltage from the reference voltage to a second voltage higher than the first voltage when the proportion exceeds a second threshold higher than the first threshold.
4. The image forming apparatus according to claim 3, wherein the controller is configured to change the driving voltage from the reference voltage to a second voltage higher than the first voltage when the proportion of the light emitting elements that emit light exceeds a second threshold higher than the first threshold.
19. The light emitting control system of claim 17, wherein the controller is configured to set the driving voltage to the reference voltage when the proportion is equal to or less than the first threshold.
5. The image forming apparatus according to claim 3, wherein the controller is configured to set the driving voltage to the reference voltage when the proportion of the light emitting elements that emits light is equal to or less than the first threshold.
20. The light emitting control system of claim 14, wherein the detector is configured to detect the number of the light emitting elements that emit light according to the image data before the light emitting elements emit light.
7. The image forming apparatus according to claim 1, wherein the detector is configured to detect the number of light emitting elements that emit light according to the image data before the light emitting element emits light.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUSTAPHA DIABY whose telephone number is (571)270-1669. The examiner can normally be reached Monday-Friday: 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING Y. POON can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOUSTAPHA DIABY/Primary Examiner, Art Unit 2675